Citation Nr: 1211646	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active service from February 1968 to July 1971 and from November 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board in May 2010, at which time the issue currently on appeal was reopened and remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran entered his second period of active service with a pre-existing back disability.  

2.  The Veteran's pre-existing back disability permanently worsened beyond its natural progression during the Veteran's second period of active service.  


CONCLUSIONS OF LAW

1.  A back disability clearly and unmistakably existed prior to the Veteran's second period of active service and the presumption of soundness at entrance is rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's pre-existing back disability was aggravated during his second period of active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).

A review of the Veteran's service treatment records (STRs) shows that he did not sustain a back disability during his first period of active service.  However, a review of records from the period of time prior to the Veteran's second period of active service shows that in March 1989, the Veteran was in a motor vehicle accident (MVA) at which time he sustained a fracture to his T12 vertebrae.  This is further documented in the STRs from the Veteran's second period of active service.  

Based on the evidence of record clearly showing that the Veteran had a back disability at the time of his entrance into his second period of active service, the Board finds that the Veteran's back disability clearly and unmistakably existed prior to his second period of active service.  Therefore, the presumption of soundness has been rebutted and the question becomes whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service.

The Veteran has asserted that his back disability which existed prior to his active service was aggravated by his second period of active service.  Specifically, the Veteran has reported that he experienced increased pain and limitation of motion after returning to active service in 1990.  

The Board notes that the Veteran is competent to report that his back pain got worse during his second period of active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.  

A review of the STRs from the Veteran's second period of service shows that the Veteran reported during his service that he had experienced increased back pain as a result of performing his duties as a military policeman (MP).  The Veteran was even placed on a physical profile preventing him from heavy lifting, and at times running, as a result of his reported back pain.  Additionally, in a Statement of Medical Examination and Duty Status completed in May 1991, the Veteran was reported to have a back disability that existed prior to his active service.  It was also noted that the Veteran's pre-existing back disability was aggravated by his MP duties while on active service.  

In January 1992, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been in a MVA in 1989 at which time he sustained a back disability.  He further reported that his back pain increased in severity following his return to active service in 1990.  The examiner diagnosed a history of back injury with fracture of T12 and paraspinal muscle spasms.  However, the examiner did not provide an opinion with respect to whether the Veteran's back disability was aggravated by his active service.  

In January 2006, the Veteran was afforded another VA examination.  At that time, the Veteran again reported the MVA accident and subsequent back injury.  Based on the examination results, the examiner diagnosed old mild compression fracture at the T12 level and mild diffuse osteoarthritic changes of the lumbosacral spine.  The examiner opined that it was less likely as not that the Veteran's disability was incurred in service; however, the examiner did not provide an opinion as to whether the Veteran's pre-existing back disability was aggravated by his second period of active service.  

In August 2006, the Veteran was afforded another VA examination.  At that time, the VA examiner opined that it was at least as likely as not that the Veteran's back disability was related to his second period of active service.  When asked to clarify, the examiner reported that given that the Veteran's back disability was incurred prior to his second period of active service and continued through the period of November 1990 to July 1991, it was likely that the Veteran's back disability was aggravated by his second period of service.  However, the examiner reported that the degree of aggravation could not be determined without resorting to speculation.  

In January 2011, the Veteran was afforded another VA examination.  At that time, the examiner diagnosed degenerative disc disease (DDD) of the lumbar spine.  The examiner did not provide any sort of medical opinion as requested because the claims files were unavailable for review.  In June 2011, the examiner was asked to provide an addendum opinion report after having a chance to review the claims files.  The examiner opined that it was less likely as not that the Veteran's back disability was related to his active service.  However, the VA examiner failed to provide an opinion with respect to whether the Veteran's back disability was aggravated by his second period of active service.  Therefore, this opinion report is inadequate upon which to base a denial of entitlement to service connection.  

The Veteran has also received extensive treatment at the VA Medical Center for his various disabilities, to include his back disability.  There is no indication from the records that the Veteran's back disability was not chronically worsened by his second period of active service.  Rather, the records document the Veteran's current symptoms and treatment.  

In sum, the Veteran's back disability is found to have clearly and unmistakably existed prior to his second period of active service.  The Veteran's STRs clearly show that the Veteran was found, by military doctors, to have a back disability that existed prior to his second period of active service and that was aggravated by such service.  Further, the August 2006 VA examiner opined that it was likely that the Veteran's back disability was aggravated by his active service and there is no competent evidence of evidence clearly showing that the Veteran's back disability was not aggravated by his second period of active service.  Additionally, there is no specific finding of record that the aggravated was due to the natural progress of the disability.  Therefore, the Board finds that the evidence fails to show that the Veteran's back disability clearly and unmistakably was not aggravated by active service.

Accordingly, the Board finds that entitlement to service connection for a back disability based upon aggravation is warranted.  

(Continued on next page.)










ORDER

Entitlement to service connection for a back disability based upon aggravation of a pre-existing disorder is granted, subject to the laws and regulations governing the award and payment of monetary benefits based upon service connection due to aggravation.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


